On November 13, 1964, the court rendered an opinion, 168 Ct. Cl. 176, 338 F. 2d 117, holding that the plaintiff was not entitled to recover but did not dismiss the petition due to the pendency of defendant’s counterclaim. The case was returned to the trial commissioner for the purpose of continuing proper proceedings relating to defendant’s said counterclaim.
On December 16, 1965, the commissioner of this court filed a memorandum report recommending that, pursuant to a stipulation of settlement filed herein, judgment be entered for the defendant in the sum of $4,000, which recommendation is adopted by the court.
NOW, THEREFOKE, IT IS ORDERED that Judgment be and the same is entered for the defendant on its counterclaim in the sum of four thousand dollars ($4,000) and the petition herein is hereby dismissed.